Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are presented for examination.
Applicants’ drawings filed July 16, 2019 and the information disclosure statements filed July 16, 2019 and October 30, 2020 have been received and entered.
Applicants’ election filed June 7, 2022 in response to the restriction requirement of April 18, 2022 has been received and entered.  The applicants elected the invention described in claims 1-18 (Group I) with traverse.  Applicants’ traverse is noted, but is not deemed persuasive for reasons set forth in the previous Office action dated April 18, 2022; therefore, the restriction requirement is hereby made Final.
Claims 19-25 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Claim Objections
Claims 5 and 13 are objected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rendered indefinite for the word “ergocalcitrol”.  The word is misspelled.  The correct spelling is –ergocalcitriol--.  Please correct.
Claim 10 is not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBlanc et al., “β-Cyclodextrins as Carriers of Monoterpenes into the Hemolymph of the Honey Bee (Apis mellifera) for Integrated Pest Management”, Journal of Agricultural and Food Chemistry, Vol. 56, pages 8565-8573 (2008) of PTO-1449.
LeBlanc et al. teach a composition and inclusion complex comprising cyclodextrins such as β-cyclodextrin in combination with a carrier, namely sucrose, that is given to bees (see page 8567, under Sucrose Syrup Enriched Guest: β-CD Solutions for Bee Feeding.
Clearly, the cited reference anticipates applicants’ instant composition comprising a mixture of at least one cyclodextrin and a carrier for bees (note “optionally” may or may not contain).

A product of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990)). In the instant application, the aforesaid composition provides at least one health factor of the bees  in the beehive such as increased average lifespan of individual bees, enhanced overall bee health, improved overwintering capacity of the beehive, reduced pesticide toxicity impact on the bees, reduced viral load measured in bees in the beehive, reduced fungal spores in the bees, and combinations thereof is anticipated by LeBlanc et al. since the active agent (derivatives) possesses the same identical chemical structure.
Clearly, the cited reference anticipates the applicants’ instant invention; therefore, applicants’ instant invention is unpatentable.
	Claims 1-4, 6, 14 and 18 are not allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al., “β-Cyclodextrins as Carriers of Monoterpenes into the Hemolymph of the Honey Bee (Apis mellifera) for Integrated Pest Management”, Journal of Agricultural and Food Chemistry, Vol. 56, pages 8565-8573 (2008) of PTO-1449.
LeBlanc et al. were discussed above supra for a composition comprising one cyclodextrin and a carrier.
The instant invention differs from the cited reference in that the cited reference does not teach the concentrations or amount of one cyclodextrin for the instant composition.  However, to determine a concentration or an amount of one cyclodextrin  for each bee in the beehive having the optimum effectiveness together is well within the level of one having ordinary skill in the art, and the skilled artisan would have been motivated to determine optimum concentrations and amounts of each bee in the beehive to get the maximum effectiveness in the absence of evidence to the contrary.
	Claims 7-9 are not allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al., “β-Cyclodextrins as Carriers of Monoterpenes into the Hemolymph of the Honey Bee (Apis mellifera) for Integrated Pest Management”, Journal of Agricultural and Food Chemistry, Vol. 56, pages 8565-8573 (2008) of PTO-1449 in view of Wright et al. (US 2019/0090507 A1) of PTO-1449.
LeBlanc et al. were discussed above supra for a composition comprising one cyclodextrin and a carrier.
The instant invention differs from the cited reference in the cited reference does not teach the addition of vitamins such fat soluble vitamins, namely vitamin A, vitamin D and vitamin E.  However, the secondary reference, Wright et al., teaches fat soluble vitamins are known to be administered to bees (see page 10, claim 19).  Note vitamin A, such as retinol and vitamin E, such as tocopherol .
The instant invention differs from the cited references in that the cited references do not teach the concentrations or amounts of vitamins for the instant composition.  However, to determine a concentration or an amount of the vitamins  for each bee in the beehive having the optimum effectiveness together is well within the level of one having ordinary skill in the art, and the skilled artisan would have been motivated to determine optimum concentrations and amounts of each bee in the beehive to get the maximum effectiveness in the absence of evidence to the contrary.
Claims 10-12 and 14-17 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629